Case 3:19-cv-19145-BRM-TJB Document 1-3 Filed 10/21/19 Page 1 of 7 PagelD: 110

Law Offices of Albert J. Rescinio, L.L.C.

1500 Allaire Avenue - Unit #101
Ocean Township, New Jersey 07712
Telephone: (732) 531-2005
Telefax: (732) 531-8009

By: Albert J. Rescinia, Esq. (I1D#034331989)
Attorneys for Plaintitf David M. Greco, individually and on behalf of others similarly situated

UNIFED STATES DISTRICT COURT

FOR THE

DISTRICT OF NEW JERSEY
TRENTON VICINAGE

 

David M. Greco,

individually and on behalf af athers
similarly situated,

Plaintiff,

VS.

Ccurbir 8, Grewal,
New Jersey Attorney General, et al.,

Defendants.

 

 

Civil Action No,

 

 

PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF HIS APPLICATION FOR
A PRELIMINARY INJUNCTION (7.24. Civ. P. 65 and Local Rule 65.1)

 

STATEMENT OF FACTS:

For purposes of this Memorandum of Law Plaimuff shall rely upon the facts as contained

in the Verified Class Action Complaint and Jury Demand with Exhibits submitted herewith.
Case 3:19-cv-19145-BRM-TJB Document 1-3 Filed 10/21/19 Page 2 of 7 PagelD: 111

LEGAL ARGUMENT:
POINTE
PLAINTIFF HAS ARTICLE Wf STANDING
TO PURSUE THESE LEGAL CLAIMS:

As a threshold matter Plaintiff has been punished by the State for exercising his
fundamental First Amendment Constitutional rights, has had his fundamental Second
Amendment rights violated by having his weapons (also “property” fpr Fourteenth Amendment
purposes) taken without notice or a pre-deprivation hearing first, and all of this was carried out
by the State using a new statute that clearly violates the literal text of the Fourth Amendment on
its fact and violates clearly established interpretation of that Amendment. Such injury clearly
constitutes a concrete, ascertainable “injury in fact” and therefore “standing” to pursue those
claims within the meaning of the Constitution’y Article III as interpreted by the United States
Supreme Court in Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992).

POINT H:
PLAINTIFF HAS DEMONSTRATED HIS
RIGHT TO AN ORDER GRANTING THE
REQUESTED PRELMINARY INJUNCTIVE
RELIEF:

Plaintiff moves before this Court seeking a Preliminary Injunction under F.2.Civ.P. 65
barring further implementation and enforcement by the Defendants of the “New Jersey Extreme
Risk Protective Order Act of 2018" (hereinafter “EPRO Act”), New Jersey Public Law 2018,
Chapter 35, now codified at N./S.4. 2C:58-20 through -32,

When deciding whether to issue a preliminary injunction, a district
court must consider: (1) whether the movant has shown a
reasonable probability of success on the merits; (2) whether the
movant will be itreparably injured by denial of the relief: (3)
whether granting the preliminary relief will result in even greater

harm to the nonmoving party; and (4) whether granting the
preliminary telief will be in the public interest.
Case 3:19-cv-19145-BRM-TJB Document 1-3 Filed 10/21/19 Page 3 of 7 PagelD: 112

{MeTernan vy. City of New York, $77 F.3d 521, 526 (3d Cir. 2009) (internal quotation marks
onritted}].

A. Plaintiff has demonstrated a “reasonable probability of success on_ the
merits”:

There are many separate - but related - fundamental Constitutional Rights at issue in this
case. First, in Heller v, District of Columbia, 554 U.S. 570 (2008) the United States Supreme
Court ruled that the Second Amendment to the Unifed States Constitution, made applicable to
the States by virtue of the Fourteenth Amendment, protects an individual’s fundamental right to
possess a firearm unconnected with service in a militia, and to use that firearm for traditionally
lawful purposes such as self defense within the home. In this case Plaintiff lawfully possessed a
valid Firearms Purchaser card, lawfully possessed in his home a rifle, and lawfully possessed in
his home ammunition for that rifle. And it was and is his Second Amendment fundamental right
to do so, something the State of New Jersey may not lightly or casually mterfere with. Secondly,
separate from this fundamental Second Amendment right to possess a gun in his own home is
Plaintiff's fundamental First Amendment right to freely express his opinions and views without
retaliation or persecution. As misguided as Plaintiffs opinions and views may seem to some, and
as repugnant as Plaintiff’s opimions and views may seem to others, they are nonetheless opinions
and views subject to and within the express protection of the First Amendment. The First
Amendment contains no exemptions or exceptions from its protections that permit the State to
prohibit or punish “... the expression of extremely unpopular and wrong-headed views.” Heller
v, District of Columbia, supra, 354 U.S. at 635; see alse National Socialists Party of America v.
Skokie, 432 U.S. 43 (1977) (per curium). The First Amendment is not needed to protect the
expression of opinions and views that most people agree with: It is needed precisely to protect

unpopular views. Thirdly, and dispositive of this application for a Preliminary Injunction in
Case 3:19-cv-19145-BRM-TJB Document 1-3 Filed 10/21/19 Page 4 of 7 PagelD: 113

Plaintiff's favor, is the fundamental Constitutional right to privacy and safety in one’s own home
that is guaranteed by the Fourth and Fourteenth Amendments to the United States Constitution.
The Fourth Amendment’s literal text specifically requires that any and all searches of an
individual's home must be both (1) reasonable and (2) conducted pursuant to a Warrant that is
issued by a neutral and detached magistrate based upon a “probable cause” legal standard.
(Emphasis added). And in Camera v. Municipal Court, 387 U.S. 323, 538-539 (1967) the
United States Supreme Court made it clear that the “probable cause” legal standard and
requirement of the United States Constitution’s Fourth Amendment applies not only to criminal
searches but equally applies to civil and administrative searches conducted under the authority of
astate. This is a legal principle that has been “clearly established” for more than 50 years. Yet
here, a civil “No Knock Search Warrant” was issued permitting the State to enter Plaintiff's
home and to seize his guns and ammunition and other property based on a mere “good cause”
legal standard as in the ERPO Act the standard for issuance of a TERPO in N.IS.A. 2C:58-23(f)
is “good cause”, and N./S 4, 20:58-26(b) states that whenever a TERPO is issued and the
respondent has weapons that the Court “shall” issue a “civil” Search Warrant permitting entry
into the respondent’s residence to seize weapons, ammunition and Firearms Purchaser card. The
Statute on its fact is clearly unconstitutional as by operation Search Warrants “shall” be issued
on a lesser and unconstitutional legal standard of “good cause”. This alone entitles Plaintiff to
the requested Preliminary injunctive relief, But there is more.

After the ERPO Act was enacted but before it went into effect, on July 24, 2019 the New
Jersey Supreme Court issued their unrelated decision in Safe vy. Hemenway, ND
(2019) which addressing the Search Warrant provision in the New Jersey Domestic Violence

Act, NASA, 2C:25-29(]) and reaffirmed the mandatory requirement of meeting the “probable
Case 3:19-cv-19145-BRM-TJB Document 1-3 Filed 10/21/19 Page 5 of 7 PagelD: 114

cause” standard as Constitutionally required by both the Federal and State Constitution before
any civil Search Warrant can be issued. On August 12, 2019 the New Jersey Administrative
Office of the Courts, aware of the recent decision in Srafe v. Hemenway, issued “Directive #19-
19” where at page 6 it was admitted that the mandatory Search Warrant Provisions in the ERPO
Act (NASA. 20:58-26(b)) that effectively required a Search Warrant to be issued on the much
lesser “Crood Cause” legal standard violated the Fourth Amendment to the United States
Constitution and Article I, Paragraph 7 of the New Jersey State Constitution (1947), as amended.
(See “Exhibit B” to Verified Class Action Complaint and Jury Demand at page 6). On
August 15, 2015, Defendant Gurbir 8. Grewal, New Jersey Attorney General, issued a formal
MEM() entitled “Attorney General Directive Pursuant to the Extreme Risk Protective Order Act
of 2018” where, acknowledging AOC “Directive 419-19, he too agreed that the ERPO Act was
unconstitutional. (See “Exhibit C” to Verified Class Action Complaint and Jury Demand at
page2 17-18).

Rather than take action to delay implementation of the ERPO Act for the legislature to
correct the admittedly unconstitutional statute provisions if they chose to do so, the AOC and
Defendant Attorney General issued instructions on ways to “construe” and “implement” the Act
so as to make actions of State officials comport with required Constitutional Legal Standards.
However, such prophylactic measures are little more than changing the words and phrases in pre-
printed forms from the unconstitutional “Good Cause” to the constitutional “Probable Cause”
legal standard without any measures to actually assure, and to accurately document, that it is the
separate heightened “Probable Cause” standard that is being met before the issuance of any
Search Warrant 18 issued n conjunction with a TERPO Order. The ERPO Act as written,

specifically N.ZS.A. 2C:58-26(b), is facially unconstitutional. The AOC agrees, and the
Case 3:19-cv-19145-BRM-TJB Document 1-3 Filed 10/21/19 Page 6 of 7 PagelD: 115

Defendant Attomey General agrees - both doing so in writing. (See Exhibit B” and “Exhibit
C” to Verified Class Action Complaint and Jury Demand). The ERPO Act, as applied,
even with the so called prophylactic measures where law enforcement and judges are advised to
disregard what the ERPO Act says, is unconstitutional as being applied and was so in this case.
There is no evidence that the Court actually considered the application based upon a “Probable
Cause” legal standard, the facts do not support probable cause, and what appears is that the Court
merely signed the forms put before it with little to no thought. Indeed, there was no actual
named human applicant, and still a “Noe Knock” provision was added with no statutory authority
to do so, and no separate legal analysis to justify this additional invasion of privacy. While
Plaintiff raises many Constitutional issues, the Fourth Amendment issue is dispositive and the
Court need not necessarily ever reach the other issues as the statute is unconstitutional on its face
as not comporting with the Fourth Amendment. As such, Plaintiff has, for purposes of this
application, demonstrated a “reasonable probability of success on the merits.”
B. Plaintiff will be “irreparably injured” by denial of the retief:

The taw is well settled that for injunctive relief purposes a Plaintiff satisfies the
“irreparable harm” prong of the inquiry if they can demonstrate a constitutional injury. See
Elrod v, Burns, 427 U.S. 347, 373 (1976). ([t}he loss of First Amendment freedoms, for even
minimal periods of time, unquestionably constitutes irreparable injury”). Here, Plaintiff clearly
alleged and proves violations of the First, Second and Fourth Amendments, and thus satisfies the
“irreparable injury” prong as a matter of law.

Cc. Granting the Preliminary relief requested will not result in even greater
harm to the non-moving parties:

Plaintiff cannot envision or fathom any legitimate argument that could be made that the

non-moving parties
Case 3:19-cv-19145-BRM-TJB Document 1-3 Filed 10/21/19 Page 7 of 7 PagelD: 116

D. H is in the Public’s Interest to Grant the Preliminary relief requested:
Quite clearly it is in the Public’s Interest to ensure that the State be stopped from
enforcing laws and policies that violate the Federal and State Constitution.
CONCLUSION:
For the foregoing reasons and authorities cited in support thereof, it is respectfully
requested that the Court grant the Preliminary Injunctive relief requested without necessity of
posting any bond.

Repeetany Subspitteds

i Hy ix Pf Le ee ™

AEBERY, 4. (ansGnto, ESQ.
